Since the transaction was begun and completed in New York State, the question whether that transaction gave rise to an implied obligation on the defendant's part is a question which must be answered by the law of New York. Plaintiffs contend that under the rule laid down in Buckingham v. Hurd,52 Conn. 404, the defendant is liable under the law of Connecticut. In that case, however, the husband and wife were citizens and residents of this State at the time when the goods in question were sold and delivered, and although the actual sale and delivery took place in the State of New York, the goods themselves were in fact consumed in the State of Connecticut, so that the beneficial use of the goods took place in Connecticut and not in New York. Upon this state of facts the question in Buckingham v. Hurd was whether the obligation of the wife under our statute arose out of the contract made and performed in New York for the sale and delivery of the goods, or whether it arose out of the joint beneficial use of the goods in Connecticut by the husband and wife. We held that the obligation arose from the beneficial use and not from the contract, and therefore that the case was governed by the law of Connecticut, where the goods were used, saying (p. 407): "The action is not brought on an express contract made by the husband, but upon the implied promise, which the statute raises from the beneficial use by the husband and wife of the goods purchased. The express contract made in New York, therefore, may be laid out of the case." Here the goods were sold and delivered in New York, and were consumed there, and all the parties were residents of New York. Hence the legal effect of the whole transaction from beginning to end, the capacity of the defendant as a married woman to contract, and the scope of her implied authority to pledge her husband's credit for necessaries, *Page 693 
are all to be determined according to the law of New York.
In New York the common-law duty of a husband to support his family is supplemented by the statutory authority of a married woman to contract as if unmarried. But there is no statute similar to our § 4546 of the General Statutes, which imputes to the wife, also, a liability arising out of the beneficial use of goods in fact used for the support of the family. Hence the liability of the defendant under New York law depends wholly upon principles of contract, subject to the presumption, arising from the husband's duty to support the family, that he is primarily liable for necessaries furnished for that purpose upon the order of the wife, acting as his agent. And so all the New York cases seem to agree, that in such cases the wife is not liable, unless by express agreement she charges herself personally, or unless she exceeds her authority as the agent of her husband. Tiemeyer v. Turnquist, 85 N.Y. 516;  Winkler v. Schlager, 64 Hun (N. Y.) 83, 19 N.Y.S. 110; Lindholm v. Kane, 92 Hun (N. Y.) 369, 36 N.Y.S. 665; Grandy v. Hadcock, 85 N.Y. App. Div. 173,83 N.Y.S. 90; Valois v. Gardner,122 N.Y. App. Div. 245, 106 N.Y.S. 808; Wanamaker
v. Weaver, 176 N.Y. 75, 68 N.E. 135.
In this case the finding is explicit that the defendant never at any time agreed to pay for any of the groceries furnished by the plaintiffs, and that none of them were sold or delivered on her personal credit. This finding is not excepted to, and it concludes that branch of the argument.
The remaining question is whether the defendant made herself liable as a principal by exceeding the limitations of her agency to bind her husband; and on this point the plaintiffs rely upon a finding that the husband made advancements to the wife of large sums *Page 694 
of money for household expenses, from which it is argued, on the authority of Wanamaker v. Weaver,176 N.Y. 75, 68 N.E. 135, that the defendant had no right to pledge her husband's credit for such expenses. But the argument is completely refuted by the finding that for twelve years before the account was closed the husband paid the plaintiffs' bills by his own checks. This satisfies us, as it did the trial court, that the defendant was not exceeding her authority in ordering these groceries on credit.
   There is no error.
In this opinion the other judges concurred.